Title: To George Washington from Henry Lee, 17 July 1795
From: Lee, Henry
To: Washington, George


          
            My dear sir
            Alexa. 17th July 1795.
          
          It was a long time before I had an opportunity of making known to Mr Henry the purport of that part of your letr to me which concerns him.
          But very lately have I received his reply, which I beg leave to enclose for your perusal.
          I am very confident that Mr H. possesses the highest & truest regard for you & that he continues friendly to the g. government, notwithstanding the unwearied effects applyed for the end of uniting him to opposition, & I must think he would be an important official acquisition to the government.
          I hear you will be at home in the course of next week & would with great pleasure wait to see you if I could possibly so do.
          
          Before you return I certainly will do myself that honor.
          In the mean time I beg your acceptance of my best wishes and I remain with unalterable respect & regard Your ob: st.
          
            Henry Lee
          
        